Case: 18-14460   Date Filed: 06/19/2019    Page: 1 of 5


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14460
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 0:18-cv-61817-BB



DELROY W. JACKSON,

                                               Plaintiff - Appellant,

versus

HOMELAND SECURITY SECRETARY,
U.S. CITIZENSHIP AND IMMIGRATION SERVICES,

                                               Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (June 19, 2019)

Before MARTIN, JORDAN and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 18-14460     Date Filed: 06/19/2019   Page: 2 of 5


      Delroy Jackson filed a pro se civil complaint against the United States

Citizenship and Immigration Services (USCIS), seeking review of the denial of his

application for naturalization. The district court dismissed his claim for lack of

jurisdiction, and Mr. Jackson now appeals. After careful review, we affirm.

                                          I

      Mr. Jackson obtained permanent resident status in December of 1995. He

applied for naturalization on at least two prior occasions, in 2014 and 2016. In both

instances, the USCIS denied Mr. Jackson’s application, and told him that he could

file a Form N-336 to request a hearing to appeal the denial. Mr. Jackson filed a Form

N-336 in 2016, but the USCIS denied his request both because it was untimely and

because the agency reasoned that he had not met the requirements for a motion to

reopen or reconsider.

      At issue in this appeal is Mr. Jackson’s most recent application for

naturalization, which the USCIS received in March of 2017. The USCIS denied that

application and informed Mr. Jackson of its decision in a July 2018 letter. The letter

also advised Mr. Jackson that if he believed he could “overcome the grounds for this

denial,” he could “submit a request for a hearing on Form N-336 . . . within 30

calendar days of service of this decision.”




                                          2
               Case: 18-14460     Date Filed: 06/19/2019   Page: 3 of 5


      Rather than filing a Form N-336, however, Mr. Jackson filed a complaint in

federal district court. As he explained in a note attached to his complaint, he decided

not to pursue an administrative appeal and instead went “to federal court because it

is very stressful going back and forth with the USCIS office and getting denied with

no explanation.” Mr. Jackson did not otherwise explain the basis of the court’s

jurisdiction to hear his complaint. 1

      The district court dismissed Mr. Jackson’s complaint without prejudice,

concluding that it lacked jurisdiction.

                                          II

      We review a district court’s ruling on jurisdiction de novo. See Mejia

Rodriguez v. U.S. Dep’t of Homeland Sec., 562 F.3d 1137, 1142 (11th Cir. 2009).

We hold pro se pleadings to a less strict standard than counseled pleadings and

construe them liberally. See Campbell v. Air Jam. Ltd., 760 F.3d 1165, 1168 (11th

Cir. 2014). We deem abandoned, however, issues not briefed on appeal by a pro se

litigant. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

                                          III




1
  Although Mr. Jackson lists both the USCIS and the Department of Homeland Security as
defendants-appellees, his complaint named the USCIS as the only defendant.
                                          3
                Case: 18-14460        Date Filed: 06/19/2019       Page: 4 of 5


       On appeal, Mr. Jackson does not substantively challenge the district court’s

reasoning or conclusion that it lacked jurisdiction. Rather, he contends that because

he “pass[ed] all [his] test[s],” he should be “sw[orn] in as an American citizen.”

Therefore, it appears that Mr. Jackson may have abandoned any jurisdictional

argument. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680-82 (11th

Cir. 2014). But even if Mr. Jackson had not abandoned this argument, we conclude

that the district court did not err in dismissing his complaint.

       The Immigration and Nationality Act confers upon the Attorney General the

“sole authority to naturalize persons as citizens of the United States.” 8 U.S.C. §

1421(a). A person whose application for naturalization is denied may request an

administrative appeal hearing by filing a Form N-336. See 8 U.S.C. § 1447(a). If,

“after [this] hearing before an immigration officer,” the application is denied, the

applicant “may seek review of such denial before [a] United States district court.” 8

U.S.C. § 1421(c).2

       Here, Mr. Jackson has not followed this process. As he explained to the

district court, he chose not to file a Form N-336 with the USCIS requesting a hearing

before an immigration officer. Because he did not exhaust his administrative




2
 The person may also seek judicial review if no action is taken on his request for a hearing. See 8
U.S.C. § 1447(b).
                                                4
              Case: 18-14460     Date Filed: 06/19/2019    Page: 5 of 5


remedies as required by the statute, the district court lacked jurisdiction to hear his

complaint.

                                          IV

      The district court’s dismissal of Mr. Jackson’s complaint is affirmed.

      AFFIRMED.




                                          5